ORDER

PER CURIAM.
Following a bench trial, Eric McCarty (“Defendant”) now appeals from the trial court’s judgment finding Defendant guilty of fraudulently stopping payment on an instrument, in violation of Section 570.125. *539We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).